
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2009
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Inslee, Mr. Dicks,
			 Mr. Baird,
			 Mr. Hastings of Washington,
			 Mrs. McMorris Rodgers,
			 Mr. Reichert,
			 Mr. Smith of Washington,
			 Mr. McDermott, and
			 Mr. Rehberg) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  Pig War crisis.
	
	
		Whereas for more than 40 years, Great Britain and the
			 United States contended over the Oregon Country, which today comprises
			 Washington, Oregon, Idaho, as well as portions of Montana and Wyoming and the
			 province of British Columbia;
		Whereas, on June 15, 1846, the two nations agreed upon the
			 49th parallel as the international boundary, but could not agree on a water
			 boundary between Vancouver Island and the mainland, where the San Juan Islands
			 lie;
		Whereas tensions over possession of the islands escalated
			 to crisis proportions on San Juan Island when on June 15, 1859, a United States
			 farmer, shot and killed a pig belonging to the Hudson’s Bay Company, prompting
			 dispatch of naval and military forces from both nations to the island’s
			 southern shore;
		Whereas the crisis was resolved peacefully through a
			 combination of restraint and diplomacy when United States Army Commander
			 Lieutenant General Winfield Scott arrived from Washington, DC to negotiate a
			 stand-down with British Columbia Governor James Douglas;
		Whereas the ensuing 12-year, peaceful joint military
			 occupation of San Juan Island challenged United States soldiers and British
			 Royal Marines to cope with the difficulty of 1860s military life in an isolated
			 environment, yet formed a lasting friendship between the two garrisons;
		Whereas in 1872, the boundary question was settled in
			 favor of the United States through arbitration by Kaiser Wilhelm I of Germany,
			 which brought a lasting peace on the 49th parallel between Great Britain,
			 Canada, and the United States;
		Whereas San Juan Island National Historical Park was
			 created in 1966 to commemorate the peaceful settlement of the Pig War crisis
			 and celebrate the idea that individuals and nations can sometimes resolve their
			 differences peacefully without resorting to violence; and
		Whereas soldiers from the United States and the United
			 Kingdom continue to serve their countries side-by-side in remote regions of the
			 world: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the 150th anniversary of the peaceful resolution of the Pig War crisis and
			 applauds the close ties and lasting friendship between the United Kingdom and
			 the United States.
		
